DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Natalie Richer on 7/11/2022.

Claims 1 and 9 are amended
Claims 5 and 17 – 19 are cancelled.

1.	(amended) A method of synchronizing a system configured to receive a stream of audio data and playback the audio data, the system including a synchronization module and a plurality of sub-systems, each of the sub-systems including a master device and respective slave devices connected to the master device through a Bluetooth usage, at least one of the master devices including a respective Bluetooth chip configured to create a respective point-to-multipoint link from the Bluetooth chip to the respective slave devices, each of the master devices being configured to receive all or part of the audio data and send the received audio data to the slave devices through said Bluetooth usage for playback by the slave devices, the method comprising:
obtaining, by the synchronization module, respective internal latency data of the sub-systems, the internal latency data of a respective sub-system of the plurality of sub-systems being representative of an internal latency of the respective sub-system which corresponds to a response time between reception of the audio data by the respective sub-system and playback of the audio data by the slave devices; 
based on the internal latency data of the plurality of sub-systems, determining, by the synchronization module, respective delays each to be applied by the respective sub-system between reception of the audio data and playback of the audio data by the slave devices of the respective sub-system; and
applying, by each of the sub-systems, the corresponding delay for playback of the audio data;
wherein the master devices are synchronized together. 


5.	(canceled) 


9.	(amended) A system configured to receive a stream of audio data and playback the audio data, the system comprising:
a plurality of sub-systems each comprising a master device configured to be connected to slave devices through a Bluetooth usage, at least one of the master devices including a respective Bluetooth chip configured to create a respective point-to-multipoint link from the Bluetooth chip to the respective slave devices, each of the master devices being configured to receive all or part of the audio data and send the received audio data to the slave devices through said Bluetooth usage for playback by the slave devices, wherein the master devices are synchronized together; and
a synchronization module configured to:
obtain respective internal latency data of the sub-systems, the internal latency data of a respective sub-system of the plurality of sub-systems being representative of an internal latency of the respective sub-system which corresponds to a response time between reception of the audio data by the respective sub-system and playback of the audio data by the slave devices, and
based on the internal latency data of the plurality of sub-systems, determine respective delays each to be applied by the respective sub-system between reception of the audio data and playback of the audio data by the slave devices of the respective sub-system,
wherein the plurality of sub-systems are configured to, by each sub-system, apply the corresponding delay for playback of the audio data.


17.	(canceled) 

18.	(canceled) 

19.	(canceled) 


Allowable Subject Matter

Claims 1-4, 6-16, and 20 are allowed.

The Applicant has filed the necessary terminal disclaimers with associated Patents US 10,244,018 and US 10,750,459 negotiated in the telephonic interview on July 11, 2022. The Examiner removed the requirement of the Applicant having to file terminal disclaimers for all other Applications from the Final Rejection (11/12/2021).

Reason for Allowance

The following is an examiner’s statement of reason for allowance: 

The Examiner has deemed novelty in the Independent claims per the utilization of a customized Bluetooth chip with point to multipoint communications as a novel feature as introduced in amended claims filed on 7/28/2021 which was not adequately presented in prior art rejections. In addition, albeit the prior art of record teaching the claimed elements and processes, the Examiner has deemed the limitations when analyzed in totality to be novel in contrast to hindsight analysis (MPEP 2142)


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/TODD L BARKER/Primary Examiner, Art Unit 2449